Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 2, 8, 9, 11, and 19, as originally filed, are currently pending and have been considered below. Claims 1, 3-7, 10, 12-18, and 20, as amended, are currently pending and have been considered below.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed March 19th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-20 remain pending.
The 102 rejection has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (US 2018/0086451) in view of Taylor et al. (US 2018/0251219; hereinafter Taylor).
Regarding Claim 1:
Vaughn discloses a method of crashing an unmanned aircraft, the method comprising: 
detecting, with one or more sensors carried by the unmanned aircraft, a command for the unmanned aircraft to stop flying (Vaughn, Para. [0025], [0037], Vaugh discloses drone (unmanned aircraft) with a communication interface comprising transmitters, receivers or transceivers (sensors) which receives (detects) a interrupt command causing the rotors of the drone to immediately stop, resulting in a crash (stop flying) or gradual landing (i.e. stop flying)); 
identifying, with the one or more sensors, an authorized user of the unmanned aircraft as a source of the command for the unmanned aircraft to stop flying (Vaughn, Para. [0022-0024], Vaugh discloses the interrupt signal is authenticated (identified), by the drone or terrestrial station or combination of both the drone and station, to be from an authorized source); and 
where the authorized user is identified as the source of the command for the unmanned aircraft to stop flying, causing, with one or more processors carried by the unmanned aircraft, the unmanned aircraft to crash (Vaughn, Para. [0025], Vaughn discloses the interrupt command from the authorized source causes the power to be removed from the flight mechanism of the drone, resulting in a crash)).  	
	Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses further comprising determining, with the one or more processors, whether the command for unmanned aircraft to stop flying is urgent, where the causing the unmanned aircraft to crash occurs only when the command for the unmanned aircraft to stop flying is urgent (Taylor, Para. [0025], [0043-0044], Taylor discloses emergency gestures, such as frantic arm waving, may be detected and then determined as an emergency command (urgent) for the aerial vehicle), wherein the determining whether the command for the unmanned aircraft to stop flying is urgent comprises detecting, with the one or more sensors, a volume level associated with the command for the unmanned aircraft to stop flying exceeds a predefined volume level (Taylor, Para. [0043], Taylor discloses the emergency gesture include a combination of gesture and sound such as screaming and yelling (i.e. exceeding a predefined volume level)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn to include a volume level associated with an emergency command as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
Regarding Claim 2:
The combination of Vaughn and Taylor discloses the method of claim 1.
Vaughn further discloses further comprising determining, with the one or more processors, whether the authorized user is authorized to crash the unmanned aircraft, wherein the causing the unmanned aircraft to crash occurs only where the authorized user is authorized to crash the unmanned aircraft (Vaughn, Para. [0022-0024], Vaugh discloses the interrupt signal is authenticated (identified), by the drone or terrestrial station or combination of both the drone and station, to be from an authorized source).  
Regarding Claim 4:
The combination of Vaughn and Taylor discloses the method of claim 1.
Vaughn does not explicitly disclose wherein the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors, a predefined gesture.
Taylor, in the same field of endeavor of unmanned aerial vehicle, discloses wherein the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors, a predefined gesture (Taylor, Para. [0025], Taylor discloses the emergency gesture profiles are stored in a signal database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn to include predefined gestures stored as emergency commands as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
It would be obvious to one of ordinary skill in the art to try variations of a panicked individual, such as throwing an object at the unmanned aerial vehicle, to cause the unmanned aerial vehicle to cease operations or crash to avoid hitting a person or valuable item. There are only a finite number of 
Regarding Claim 5:
The combination of Vaughn and Taylor discloses the method of claim 1.
Vaughn does not explicitly disclose wherein the determining whether the command for the unmanned aircraft to stop flying is urgent comprises detecting, with the one or more sensors, a repeated gesture.
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses wherein the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors, a repeated gesture (Taylor, Para. [0025], Taylor discloses the emergency gesture may be frantic arm waving (repeated gesture)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn to include repeated gestures indicating an emergency command as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
It would be obvious to one of ordinary skill in the art to try variations of a panicked individual, such as swinging an object toward the unmanned aerial vehicle, to cause the unmanned aerial vehicle to cease operations or crash to avoid hitting a person or valuable item. There are only a finite number of predictable solutions with reasonable expectation of success for alerting the unmanned aerial vehicle to avoid hitting a person or valuable item, and swinging an object toward the UAV is one of the predictable solutions in which one of ordinary skill the art would be obvious to try.
	Regarding Claim 6:
	The combination of Vaughn and Taylor discloses the method of claim 1.
wherein the predefined volume level is between 60dB and 100 dB, inclusive (Taylor, Para. [0043], Taylor discloses the emergency gesture include a combination of gesture and sound such as screaming and yelling (i.e. exceeding a predefined volume level)). It is well known that a scream or yell from a human is typically 75 dB, and thus Taylor which discloses a scream and yell as the defined volume level would fall within the 60dB-100dB range, inclusively.
Regarding Claim 7:
The combination of Vaughn and Taylor discloses the method of claim 1.
Taylor discloses wherein the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors, a predefined gesture (Taylor, Para. [0025], Taylor discloses the emergency gesture profiles are stored in a signal database).
It would be obvious to one of ordinary skill in the art to try variations of a panicked individual, such as covering an object with a garment, to cause the unmanned aerial vehicle to cease operations or crash to avoid hitting a person or valuable item. There are only a finite number of predictable solutions with reasonable expectation of success for alerting the unmanned aerial vehicle to avoid hitting a person or valuable item, and covering an object with a garment is one of the predictable solutions in which one of ordinary skill the art would be obvious to try.
Regarding Claim 10:
Vaughn discloses an unmanned aircraft, comprising: 
at least one sensor receiving a first command from a source situated within an environment about the unmanned aircraft (Vaughn, Para. [0025], [0037], Vaugh discloses drone (unmanned aircraft) with a communication interface comprising transmitters, receivers or transceivers (sensors) which receives (detects) a interrupt command causing the rotors of the drone to immediately stop, resulting in a crash (stop flying) or gradual landing (i.e. stop flying));
one or more processors, operable with the one or more sensors (Vaughn, Para. [0045-0046], Vaughn discloses a computing device (processor) connected to the communication interface), the one or more processors: 
determining whether a source of the predefined crash command is authorized to crash the unmanned aircraft (Vaughn, Para. [0022-0024], Vaugh discloses the interrupt signal (predefined crash command) is authenticated, by the drone or terrestrial station or combination of both the drone and station, to be from an authorized source); and 
where the source of the predefined crash command is authorized to crash the unmanned aircraft, crashing the unmanned aircraft (Vaughn, Para. [0025], Vaughn discloses the interrupt command (predefined crash command) from the authorized source causes the power to be removed from the flight mechanism of the drone, resulting in a crash)). 
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses one or more processors actuating at least one other sensor in response to the at least one sensor receiving the first command from the source situated within the environment about the unmanned aircraft, the at least one other sensor identifying a predefined crash command received from the source situated within the environment about the unmanned aircraft (Taylor, Fig. 3, Para. [0028-0033], Taylor discloses the unmanned aerial vehicle detects gestures (command) from ground personnel, then verifies the personnel is authorized, then determines the flight command based on the gestures. Therefore Taylor discloses a multistep process for determining commands from ground personnel)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn to include a multistep process of determining the command and authorization of a person as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
Regarding Claim 11:
Vaughn discloses the unmanned aircraft of claim 10.
Vaughn further discloses further comprising a flight engine, the one or more processors crashing the unmanned aircraft by turning the flight engine OFF (Vaughn, Para. [0030], [0027], Vaughn discloses a flight mechanism, which propels the drone through the air, which is disabled by the interrupt command therefore causing the aircraft to crash).
Regarding Claim 13:
Vaughn discloses the unmanned aircraft of claim 10.
Vaugh does not explicitly disclose the predefined crash command comprising a predefined gesture.
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses the predefined crash command comprising a predefined gesture…(Taylor, Para. [0025], Taylor discloses the emergency gesture profiles are stored in a signal database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle as disclosed by Vaughn to include predefined gestures indicated predefined commands as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
It would be obvious to one of ordinary skill in the art to try variations of a panicked individual, such as simulating a dodging action, to cause the unmanned aerial vehicle to cease operations or crash to avoid hitting a person or valuable item. There are only a finite number of predictable solutions with reasonable expectation of success for alerting the unmanned aerial vehicle to avoid hitting a person or valuable item, and a dodging action is one of the predictable solutions in which one of ordinary skill the art would be obvious to try.
Regarding Claim 14:	Vaughn discloses the unmanned aircraft of claim 10.
Vaughn does not explicitly disclose the predefined crash command comprising a predefined audio command.
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses the predefined crash command comprising a predefined audio command (Taylor, Para. [0043], Taylor discloses the emergency gesture include a combination of gesture and sound such as screaming and yelling (i.e. predefined audio command)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle as disclosed by Vaughn to include audio as indicated predefined commands as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
It would be obvious to one of ordinary skill in the art to try variations of a panicked individual, such as an audio command comprising the words “don’t” and “hit”, to cause the unmanned aerial vehicle to cease operations or crash to avoid hitting a person or valuable item. There are only a finite number of predictable solutions with reasonable expectation of success for alerting the unmanned aerial vehicle to avoid hitting a person or valuable item, and screaming or yelling these two particular words is one of the predictable solutions in which one of ordinary skill the art would be obvious to try.
Regarding Claim 15:
Vaughn discloses the unmanned aircraft of claim 10.
Vaughn does not explicitly disclose the predefined crash command comprising one of a repeated gesture or a repeated audio command.
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses the predefined crash command comprising both a repeated gesture and a repeated audio command (Taylor, Para. .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle as disclosed by Vaughn to include a repeated commands as predefined commands as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
Regarding Claim 16:
Vaughn discloses a method of crashing an unmanned aircraft, the method comprising: 
where the…command requesting the unmanned aircraft to stop flying…causing, with the one or more processors, the unmanned aircraft to crash (Vaughn, Para. [0025], [0037], Vaugh discloses drone (unmanned aircraft) with a communication interface comprising transmitters, receivers or transceivers (sensors) which receives (detects) a interrupt command causing the rotors of the drone to immediately stop, resulting in a crash (stop flying) or gradual landing (i.e. stop flying)).
identifying, with an audio capture device of the unmanned aircraft, an audible command comprising a predefined voice command stored in a memory carried by the unmanned aircraft and requesting the unmanned aircraft to stop flying (Taylor, Para. [0025], [0043-0044], Taylor discloses emergency gestures, such as frantic arm waving and yelling (repeated commands), may be detected and then determined as an emergency command for the aerial vehicle);
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses determining, with one or more processors operable with the audio capture device, whether the audible command requesting the unmanned aircraft to stop flying is urgent by determining whether the predefined voice command is repeated a plurality of times (Taylor, Para. [0025], [0043-0044], Taylor discloses .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn to include determining if the repeated audio command is urgent as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
Claim 3, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn in view of Taylor in further of Trundle (USP 2017/0092109; hereinafter Trundle).
Regarding Claim 3:
	The combination of Vaughn and Taylor discloses the method of claim 1.
	the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors…wherein the cause the unmanned aircraft to crash occurs only when the command for the unmanned aircraft to stop flying exceeds the…predefined volume level (Taylor, Para. [0043], Taylor discloses the emergency gesture include a combination of gesture and sound such as screaming and yelling (i.e. exceeding a predefined volume level)).
	Trundle, in the same field of endeavor of unmanned aerial vehicles, discloses determining a pitch associated with the command for the unmanned aircraft to stop flying exceeds a predefined pitch level (Trundle, Para. [0038], Trundle discloses performing biometric analysis of the person which includes voice print (pitch level)).
	While Trundle doesn’t associate a pitch with the command to stop flying, Trundle in combination with Taylor discloses the limitation of using the voice print (pitch level) to determine commands for the aerial vehicle.

Regarding Claim 17:
The combination of Vaughn and Taylor disclose the method of claim 16.
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses further comprising identifying a source of the…command requesting the unmanned aircraft to stop flying by comparing…characteristics extracted from the…command received by the…device to…characteristics stored in the memory carried by the unmanned aircraft to determine whether the…command and the…characteristics sufficiently match (Taylor, Para. [0025], Taylor discloses the emergency profiles are stored in a signal database and used for confirming emergency commands)
Trundle, in the same field of endeavor of unmanned aerial vehicles, discloses determining the audio characteristics and comparing these characteristics to stored audio characteristics (Trundle, Para. [0038], Trundle discloses performing biometric analysis of the person which includes voice print (audio characteristics)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn and Taylor to include a predefined authorized audio characteristics as disclosed by Trundle to determine if the person is authorized, (Trundle, Para. [0039]).
Regarding Claim 18:
	The combination of Vaughn, Taylor, and Trundle disclose the method of claim 17.
Vaughn further discloses further comprising, after identifying the source of the…command requesting the unmanned aircraft to stop flying, determining whether the source of the…command requesting the unmanned aircraft to stop flying is authorized to crash the unmanned aircraft, the causing the unmanned aircraft to crash occurring only where the source of the…command requesting the unmanned aircraft to stop flying is authorized to crash the unmanned aircraft (Vaughn, Para. [0025], Vaughn discloses the interrupt command from the authorized source causes the power to be removed from the flight mechanism of the drone, resulting in a crash)).   
Trundle, in the same field of endeavor of unmanned aerial vehicles, discloses determining the audio characteristics and comparing these characteristics to stored audio characteristics to determine if the vocal person is authorized (Trundle, Para. [0038], Trundle discloses performing biometric analysis of the person which includes voice print (audio characteristics)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn and Taylor to include a predefined authorized audio characteristics as disclosed by Trundle to determine if the person is authorized, (Trundle, Para. [0039]).
Regarding Claim 19:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The combination of Vaughn and Taylor discloses the method of claim 18.
Vaughn does not explicitly disclose further comprising landing the unmanned aircraft without crashing where the source of the command requesting the unmanned aircraft to stop flying is unauthorized to crash the unmanned aircraft.
Taylor, in the same field of endeavor of unmanned aerial vehicles, discloses further comprising landing the unmanned aircraft without crashing where the source of the…command requesting the unmanned aircraft to stop flying is unauthorized to crash the unmanned aircraft (Taylor, Para. [0014], .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn to include an unauthorized user issuing the command as disclosed by Taylor in order to command an unmanned aerial vehicle to avoid a dangerous and/or threatening condition, (Taylor, Para. [0043]).
Trundle, in the same field of endeavor of unmanned aerial vehicles, discloses determining the audio characteristics and comparing these characteristics to stored audio characteristics to determine if the vocal person is authorized (Trundle, Para. [0038], Trundle discloses performing biometric analysis of the person which includes voice print (audio characteristics)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn and Taylor to include a predefined authorized audio characteristics as disclosed by Trundle to determine if the person is authorized, (Trundle, Para. [0039]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughn in view of Taylor and in further of Thiel et al. (US 2016/0232795; hereinafter Thiel).
Regarding Claim 8:
The combination of Vaughn and Taylor discloses the method of claim 1.
Vaughn does not explicitly disclose further comprising determining, with the one or more sensors, a preferred crash location from a plurality of crash locations, wherein the causing the unmanned aircraft to crash occurs at the preferred crash location.
Thiele, in the same field of endeavor of remote controlled aerial vehicles, discloses further comprising determining, with the one or more sensors, a preferred crash location from a plurality of crash locations, wherein the causing the unmanned aircraft to crash occurs at the preferred crash location (Thiele, Para. [0073-0074, Thiele discloses the preferred crash site (unpopulated or cleared area) is determined and the aerial vehicle adjusts the controlled crash to that crash location).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn in order to include a preferred crash location as disclosed by Thiele in order to avoid fatalities, (Thiele, Para. [0074]).
Regarding Claim 12:
The combination of Vaughn and Taylor disclose the unmanned aircraft of claim 11.
Thiele, in the same field of endeavor of remote controlled aerial vehicles, discloses the one or more processors further identifying, from signals received from one or more sensors carried by the unmanned aircraft after turning the flight engine off, a preferred crash location from a plurality of crash locations (Thiele, Para. [0073-0074, Thiele discloses the preferred crash site (unpopulated or cleared area) is determined and the aerial vehicle adjusts the controlled crash to that crash location), and manipulating air directing elements of the unmanned aircraft with the flight engine off such that the crashing occurs occurring at the preferred crash location (Thiele, Para. [0073-0074], Thiele discloses a minimum set of systems to perform the controlled crash will be used, and the crash location will be determined to be in range of the minimum gliding cone altitude (i.e. engine OFF)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vaughn in order to include a preferred crash location reachable by gliding the aircraft as disclosed by Thiele in order to avoid fatalities, (Thiele, Para. [0074]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughn in view Taylor and in further view of Pasternak (USP 9,016,622; hereinafter Pasternak).
Regarding Claim 9:
The combination of Vaughn and Taylor discloses the method of claim 1.
wherein the causing the unmanned aircraft to crash comprises cooling air or forcing buoyant gas out of a bladder or ballast tank to cause the unmanned aircraft to crash.
Pasternak, in the same field of aerial vehicles, discloses wherein the causing the unmanned aircraft to crash comprises cooling air or forcing buoyant gas out of a bladder or ballast tank to cause the unmanned aircraft to crash (Pasternak, Column 2, Lines 22-39, Pasternak discloses it is well known in the art of aerial vehicles that the release of lifting gas (buoyant gas) from a ballast tank causes a decrease in static lift).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method as taught by Vaughn in order to include forcing buoyant gas out of a ballast tank as disclosed by Pasternak in order to cause an aerial vehicle, which uses buoyant gas as a lifting force in the vehicle, to decrease the vehicle in altitude. 
Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant’s representative argues detecting whether a volume level associated with the command exceeds a predefined volume level is not disclosed by prior art of Taylor. Furthermore, the applicant’s representative agues screaming and yelling are types of sounds and therefore are not volumes of sounds. The examiner respectfully disagrees. Any cursory search will show that it is common knowledge that a typical human voice in normal conversation has a noise level of 60 dB. Furthermore, yelling or shouting will reach the range of 75-95 dB. Therefore if the unmanned aerial vehicle is commanded to make emergency maneuvers (i.e. crash) based on a yell or scream, then that in of itself is a predefined volume level (i.e. range of commonly known dB values). Therefore the argued limitation is disclosed by the prior art.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664